Citation Nr: 1141274	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 26, 1999, for the grant of nonservice-connected (NSC) disability pension benefits.  

2.  Entitlement to special monthly pension (SMP) benefits based on the need for regular aid and attendance (A&A) or on housebound (HB) status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to August 1980, and from September 1980 to January 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

As an initial matter, the Board notes that in the Veteran's January 2006 claim for SMP benefits, he indicated he should be awarded such benefits because of HB status.  However, in an April 2007 VA Form 21-527, Income-Net Worth and Employment Statement, he indicated he was seeking SMP based on the need for regular A&A or on HB status.  The Veteran is not prejudiced by the Board considering his claim for SMP on both bases as SMP based on the need for A&A is a greater monetary benefit than SMP at the HB rate.  Cf. 38 U.S.C.A. § 1521(d) with 38 U.S.C.A. § 1521(e).  The issue has been characterized accordingly.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004) (VA has a duty to liberally construe claims raised by a veteran).  

The issue of entitlement to SMP benefits based on the need for regular A&A or on HB status is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  A July 2000 decisional letter awarded the Veteran NSC disability pension benefits, effective September 26, 1999.  

2.  The Veteran has not alleged clear and unmistakable error (CUE) in the July 2000 decisional letter.  

CONCLUSION OF LAW

The Veteran has improperly raised a "freestanding" claim for an earlier effective date in an attempt to overcome the finality of the July 2000 decisional letter's assignment of September 26, 1999 as the effective date for the award of NSC disability pension benefits.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The critical facts in this matter are not in dispute.  The matter before the Board is the propriety of the appellant's "freestanding" claim for an earlier effective date of award.  This is a matter of legal interpretation, and the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

All evidence relevant to the appellant's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

If a rating decision/decisional letter is not timely appealed, it becomes final based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

Historically, an unappealed July 2000 decisional letter granted the Veteran's claim for NSC disability pension benefits (after an April 2000 rating decision granted basic eligibility for NSC disability pension benefits), effective from September 26, 1999.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  

In January 2006, the Veteran filed a claim for an earlier effective date for NSC disability pension benefits (and subsequent correspondence appears to allege he should have been awarded NSC disability pension benefits from 1990.  See, e.g., July 2008 VA Form 9 (Substantive Appeal)).  Where a rating decision/decisional letter that established an effective date becomes final, an earlier effective date can only be established upon a successful petition for revision of that decision based on CUE.  Governing law does not permit a "freestanding" earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

The Veteran has not filed a claim of CUE with respect to the July 2000 decisional letter.  What then remains before the Board is a "freestanding" claim for an earlier effective date.  Such claims lack legal merit.  Id.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal seeking an earlier effective date for the grant of NSC pension benefits must be dismissed.  


ORDER

The appeal seeking an effective date prior to September 26, 1999, for the grant of NSC disability pension benefits is dismissed.  


REMAND

Regarding the Veteran's claim seeking entitlement to SMP benefits based on the need for regular A&A or on HB status, the Board finds that additional development is necessary.  

The claims file contains the Veteran's postservice treatment records dated between 1990 and 2007.  In his April 2007 VA Form 21-527 (Income-Net Worth and Employment Statement), the Veteran indicated he received treatment from Dr. D.N. every 2 to 3 months.  It does not appear that Dr. D. N.'s records since August 1999 have been sought, and should be secured on remand.  

The claims file also indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Although 1993 SSA decision is of record, all medical records corresponding to that grant of benefits should be obtained and added to the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence); see also Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  As it appears that the Veteran is receiving SSA benefits, at least in part, for his nonservice-connected neck disorder, the SSA records are relevant and should be obtained.  

The appellant is not service connected for any disability.  The evidence of record reflects that he has been given diagnoses of, but not limited to, severe myofacial pain syndrome affecting the neck, back, shoulders, and head; herniated lumbar and cervical discs; severe bilateral carpal tunnel syndrome with C7 and L5 radiculopathy; and hypertension.  

Relevant regulations provide that when an otherwise eligible veteran is in need of the regular aid and attendance of another person, an increased rate of pension shall be payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a person shall be considered in need of regular aid and attendance if such person is (1) a patient in a nursing home on account of mental or physical incapacity, or (2) helpless or blind, or so nearly helpless or blind as to need the regular aid or attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  

Determinations as to the need for aid and attendance must be based on a veteran's actual requirements of personal assistance from others.  In making such determinations, the provisions of 38 C.F.R. § 3.352 dictate that consideration be given to such conditions as the inability of a claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The term "bedridden" will be a proper basis for the determination and that term is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  

If not in need of regular aid and attendance, a veteran may also be entitled to improved pension on the basis of being permanently housebound.  The "permanently housebound" requirement is met when the veteran has additional disability or disabilities ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or the veteran is substantially confined to his or her dwelling (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the veteran's lifetime.  See 38 C.F.R. § 3.351(d).  

The Board feels that a VA examination would be useful in determining whether the Veteran is in need of aid and attendance or is housebound due to disability.  The Veteran was scheduled for a VA examination in July 2007.  He was unable to report because he had no way to get to the examination.  Notably, there is evidence that the Veteran has been housebound since, at least, 1996 for his various disabilities.  See April 2007 private treatment letter from Dr. D.N.  The Veteran has also presented written statements to that effect.  The duty to assist requires medical examination when such examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the existence of credible evidence of symptoms relating to the Veteran's being housebound and the severity of his various disabilities, and as he has expressed good cause for his failure to appear for a VA examination when previously scheduled, the Board finds that the duty to assist in this case requires that further efforts to develop a VA medical examination and opinion should be made on remand.  

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal, and to afford full procedural due process, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify (and provide releases for records from) all sources of treatment and/or evaluation he has received since January 2005 (to include records from Dr. D.N. developed since August 1999).  The RO should secure copies of the complete clinical records from all identified sources.  If any private provider does not respond to the RO's request for records, the Veteran and his representative should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  

2. SSA should be contacted, and all records of medical treatment and examination associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If any requested records are unavailable, documentation to that effect should be added to the claims file.

3. Thereafter, the Veteran should be scheduled for appropriate examination for housebound status or permanent need for regular aid and attendance (and any special examinations deemed necessary), to ascertain the nature and severity of each of his currently present disabilities.  All examination reports must be of sufficient detail that the rating criteria for mental, neurologic, cardiovascular, and orthopedic disabilities may be applied.  

The examiner(s) are asked to describe all the Veteran's health problems, both mental and physical, and their impact on his ability to perform the functions of daily living.  The claims file, the records received pursuant to the development above, should be made available to any examiner in conjunction with examination.  All indicated tests or studies should be conducted, and all subjective complaints and objective findings should be reported in detail.  The examination(s) should include the specific questions/concerns of an aid and attendance/housebound examination, including whether the Veteran is able to feed, dress himself, attend to the wants of nature, ambulate outside the home without assistance, protect himself from dangers in his environment, etc., and specify what disabilities are implicated in his inability to perform such self-care tasks.  

The examination report(s) should reflect review of pertinent material in the claims file and include the rationale for all opinions offered.

4. The RO should ensure that the development sought above is completed (and arrange for any further development that might be suggested by the results of that ordered above).  Then the RO should rate all the Veteran's disabilities, to include severe myofacial pain syndrome affecting the neck, back, shoulders, and head; herniated lumbar and cervical discs; severe bilateral carpal tunnel syndrome with C7 and L5 radiculopathy; and hypertension, and readjudicate the claim of SMP.  If it remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


